NOTE: This order is nonprecedential.

  tlllntteb ~tate~ Qtourt of §ppeaI~
         for tbe jfeberaI Qttrmtt

                    FLFMC, LLC,
                  Plaintiff-Appellant,
                           v.
                   WHAM-O, INC.,
                  Defendant-Appellee,
                           v.
                  UNITED STATES,
                     Intervenor.


                       2011-1067


   Appeal from the United States District Court for the
Western District of Pennsylvania in case no. 1O-CV-0435,
Judge Arthur J. Schwab.


                     ON MOTION


                      ORDER
    Upon consideration of the United States' motion for
leave to intervene and the motion to revise the briefing
schedule,
   IT Is ORDERED THAT:
FLFMC   v. WHAM-O                                               2

    (1) The motions are granted. The revised official cap-
tion is reflected above.
    (2) The appellee's brief is due within 40 days of ser-
vice of the appellant's opening brief. The intervenor's
brief is due within 40 days of service of the appellee's
brief. The appellant's reply brief is due within 14 days of
service of the intervenor's brief.
                                   FOR THE COURT


     JAN 11 2011                   /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk

cc: David G. Oberdick, Esq.
    Andrew John Dhuey, Esq.
    Douglas N. Letter, Esq.
s8                                                FILED
                                         U.S. COURT OF APPEALS FOR
                                           THE FEDF.!lAI. CIRCIlIT

                                              JAN 11 2011